IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs December 2, 2003

                  STATE OF TENNESSEE v. BILLY M. HIGGINS

                   Direct Appeal from the Circuit Court for Hardin County
                           No. 8064    C. Creed McGinley, Judge



                  No. W2003-00310-CCA-R3-CD - Filed December 30, 2003


The defendant, Billy M. Higgins, appeals the revocation of his probation, arguing that the trial court
abused its discretion in revoking his probation for failure to complete a drug rehabilitation program.
Following our review, we affirm the order of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR., and
ROBERT W. WEDEMEYER , JJ., joined.

Guy T. Wilkinson, District Public Defender; and Richard W. DeBerry, Assistant District Public
Defender, for the appellant, Billy M. Higgins.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
G. Robert Radford, District Attorney General; and John W. Overton, Jr., Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

                                              FACTS

        The defendant was convicted on December 10, 2001, of one count of delivery of .5 grams
or more of cocaine, a Class B felony, and one count of delivery of under .5 grams of cocaine, a Class
C felony. He received an effective sentence of eight years, with seven years and four months to be
served on supervised probation, and was ordered to complete long-term drug rehabilitation in the
Teen Challenge Program as a special condition of his probation. On October 10, 2002, a probation
violation report was filed, alleging that the defendant had violated his probation by not completing
the Teen Challenge Program.

         At the defendant’s January 9, 2003, revocation hearing, his probation officer, Jeff Nichols,
testified that the defendant was placed on probation on January 22, 2002, with the special condition
that he complete the Teen Challenge Program in Michigan. The defendant remained in the program
until October 2, 2002, when he left the premises without permission. Nichols said the defendant
reported to him the day he arrived back in Tennessee, saying he would turn himself in, but he never
did.

        The forty-one-year-old defendant testified that he stayed in the Teen Challenge Program for
eight months but did not complete it. He said he had a conflict with a man in the program because
the man “didn’t see eye to eye with the way I was looking at the Bible as my reference to how I live.”
On October 2, 2002, he went to the office to speak to this man who then asked him to leave the
program. The defendant said that he “never walked away” from the program, that he “signed [his]
own papers” upon leaving, and that he left the program “with their blessing.” As soon as he arrived
back in Tennessee, he reported to Nichols who advised him that a warrant had been issued for him.
The defendant said that Teen Challenge was the first time he had ever asked for help or been to a
rehabilitation program. According to the defendant, the program had changed his life completely,
and he had not used drugs or alcohol in the past twenty months. He said he had joined a church and
wanted “to do something that’s good, be part of the solution, not the problem.” On cross-
examination, the defendant acknowledged that the trial court told him at his sentencing hearing that
he was a “very borderline” candidate for probation.

        At the conclusion of the hearing, the trial court found that the defendant had violated the
conditions of his probation by not completing the rehabilitation program and ordered that he serve
his eight-year sentence in the Department of Correction.

                                            ANALYSIS

        The defendant argues that the trial court’s decision to revoke his probation “was an arbitrary
one and not a conscientious one,” saying that he only left the Teen Challenge Program because of
“a religious disagreement with a person in the program.”

        A trial court is granted broad authority to revoke a suspended sentence and reinstate the
original sentence if it finds by the preponderance of the evidence that the defendant has violated the
terms of his or her probation and suspension of sentence. Tenn. Code Ann. §§ 40-35-310, -311
(1997). The revocation of probation lies within the sound discretion of the trial court. State v.
Harkins, 811 S.W.2d 79, 82 (Tenn. 1991); State v. Stubblefield, 953 S.W.2d 223, 226 (Tenn. Crim.
App. 1997); State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). To show an abuse
of discretion in a probation revocation case, “a defendant must demonstrate ‘that the record contains
no substantial evidence to support the conclusion of the trial judge that a violation of the conditions
of probation has occurred.’” State v. Wall, 909 S.W.2d 8, 10 (Tenn. Crim. App. 1994) (quoting
State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980)). The proof of a probation violation
need not be established beyond a reasonable doubt, but it is sufficient if it allows the trial court to
make a conscientious and intelligent judgment. Harkins, 811 S.W.2d at 82 (citing State v. Milton,
673 S.W.2d 555, 557 (Tenn. Crim. App. 1984)). We review this issue, therefore, for an abuse of
discretion.


                                                 -2-
       In determining that the defendant’s probation should be revoked, the trial court stated:

                       He voluntarily submitted himself to this program. It was one
               of the conditions that – and I probably said questionable concerning
               his background. Really and truly, I went out on a limb, and he
               indicated sincerity. As I recall, there were several witnesses that
               indicated confidence that he would complete this. He, quite simply,
               did not abide by the conditions of his probation, and the Court so
               finds. He’ll be revoked.

        The defendant’s probation officer testified that a special condition of the defendant’s
probation was to complete the Teen Challenge Program, but he failed to do so. The defendant
himself admitted at the hearing that although he stayed in the program for eight months, he did not
complete it. Accordingly, we conclude that the trial court did not abuse its discretion in revoking
the defendant’s probation.

                                         CONCLUSION

       Based upon the foregoing authorities and reasoning, we affirm the judgment of the trial court
revoking the defendant’s probation and ordering that he serve his eight-year sentence in the
Department of Correction.


                                                      ___________________________________
                                                      ALAN E. GLENN, JUDGE




                                                -3-